                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

JJD:LTG/JLG                                          610 Federal Plaza
F. #2018R00279                                       Central Islip, New York 11722



                                                     March 28, 2019


By Federal Express and ECF

Larry H. Krantz, Esq.
Krantz & Berman LLP
747 Third Avenue, 32nd Floor
New York, NY 10017

Alan M. Vinegrad, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405


                Re:      United States v. Christopher McPartland and Thomas J. Spota
                         Criminal Docket No. 17-587 (JMA)

Dear Counsel:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure.

                An enclosed disc, stamped with control number 16, contains the following:

                -     Additional telephone records, stamped PH068865 through PH080392
                      (including native files, which are not stamped);
                -     E-mails and the personal and professional calendars of
                      stamped          000001 through            000153, which are being
                      produced pursuant to the terms of the parties’ March 27, 2019 Stipulation
                      and Order (the “General Protective Order”);
                -     The Suffolk County Police Department (“SCPD”) Internal Affairs Bureau
                      (“IAB”) file of               stamped         000146 through
                      002141, which are being produced pursuant to the General Protective
                      Order;
              -   Documents obtained from the Suffolk County District Attorney’s Office
                  (“SCDAO”) pertaining to the matter of the People vs.

                                                stamped       000001 through        000661.
                  These materials are being produced pursuant to the terms of the parties’
                  March 19, 2019 Stipulation and Order (the “SCDAO Protective Order”),
                  and pursuant to a March 22, 2019 share order with the SCDAO.
                  Additional materials from the                    are expected.
              -   Additional documents obtained from the SCDAO, which have been
                  stamped 003286 through 003331, and which are being produced pursuant
                  to the SCDAO Protective Order.

              Additionally, enclosed are twenty-six (26) discs, each individually stamped
      002142 through         002167, which constitute recordings from             IAB
hearings. As noted above with respect to the        IAB file, these materials are being
produced pursuant to the General Protective Order.



                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/
                                                  John J. Durham
                                                  Lara Treinis Gatz
                                                  Justina L. Geraci
                                                  Assistant U.S. Attorneys
                                                  (631) 715-7851/-7913/-7835


Enclosures.

cc:    Clerk of the Court (JMA) (by ECF) (redacted) (without enclosures)




                                              2
